Citation Nr: 0502704	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-02 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 1984 rating decision, which denied reopening the claim 
for service connection for a psychiatric disorder.  

2.  Entitlement to an effective date earlier than November 
13, 2000, for the grant of service connection for generalized 
anxiety disorder.

3.  Entitlement to an initial evaluation in excess of 
50 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2000 and November 2001 rating decisions 
of the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2000 rating decision, the 
RO determined that the March 1984 rating decision, which 
denied reopening the claim for service connection for a 
psychiatric disorder, did not contain clear and unmistakable 
error.  In the November 2001 rating decision, the RO granted 
service connection for generalized anxiety disorder and 
assigned a 50 percent evaluation, effective November 13, 
2000.  The veteran has appealed both the 50 percent 
evaluation and the effective date assigned.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in November 2002, he requested a hearing 
before the Board.  The record reflects that a hearing was 
scheduled in January 2004 at the RO in Reno, Nevada, and that 
the veteran did not appear for the hearing.  Therefore, there 
is no hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(d) (2003).


FINDINGS OF FACT

1.  The March 1984 rating decision, which denied reopening 
the claim for service connection for a psychiatric disorder, 
is supportable by the facts and law extant at the time of the 
decision.

2.  In July 1979, the RO denied service connection for a 
psychiatric disorder.  The veteran did not appeal the 
decision.

3.  In March 1984, the RO denied reopening the claim for 
service connection for a psychiatric disorder.  The veteran 
did not appeal the decision.

4.  In June 1988, the RO denied reopening the claim for 
service connection for a psychiatric disorder.  The veteran 
submitted a notice of disagreement, and a statement of the 
case was issued; however, he did not perfect an appeal.  

5.  On November 13, 2000, the veteran, through his 
representative, submitted an informal claim for service 
connection for a psychiatric disorder.  

6.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder between 1988 and 
November 2000.  

7.  Generalized anxiety disorder is manifested by nightmares, 
panic attacks, difficulty in establishing and maintaining 
effective social relationship, occupational impairment, 
nervousness, irritability, low self-esteem, and a flat 
affect.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision, which denied reopening a 
claim for service connection for a psychiatric disorder, did 
not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2004).

2.  The July 1979 rating decision, which denied service 
connection for a psychiatric disorder, and the August 1984 
rating decision and the June 1988 determination, both of 
which denied reopening the claim for service connection for a 
psychiatric disorder, are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).

3.  The legal criteria for an effective date prior to 
November 13, 2000, for the grant of service connection for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

4.  The criteria for an initial evaluation in excess of 
50 percent for generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
claimant and the representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Initially, the Board notes that regarding the claim alleging 
clear and unmistakable error in a prior rating decision, the 
VCAA does not apply to those types of claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (Holding VCAA 
inapplicable to claims of clear and unmistakable error).  

Regarding the claims for entitlement to an earlier effective 
date and an evaluation in excess of 50 percent for 
generalized anxiety disorder, the Board finds that the VA's 
duties under the VCAA and the implementing regulations have 
been fulfilled.  The veteran was provided adequate notice as 
to the evidence needed to substantiate his claims.  The Board 
concludes that the September 2003 letter and the June 2002 
statement of the case and the June 2003 supplemental 
statement of the case sent to the veteran informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
communications, such as the VCAA letter from September 2003, 
explained the evidence needed to establish a higher 
evaluation and an earlier effective date, what evidence was 
of record regarding his claims, and also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claims.  The letter also described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the veteran with the applicable 
regulations in the June 2002 statement of the case.  The 
basic elements for establishing a higher evaluation and an 
earlier effective date have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  In the September 2003 letter, the 
RO asked that the veteran submit any additional information 
or evidence that he believed would support his claims.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the veteran.  In 
connection with this appeal, the veteran has not claimed 
having been treated by any private physician or private 
facility.  There are VA medical records, dated from 1999 to 
2002 in the claims file.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  Additionally, VA provided 
examinations in connection with the veteran's application to 
reopen the claim for service connection for a psychiatric 
disorder and again in connection with his claim for an 
increased evaluation.  The RO has not provided an examination 
in connection with the earlier effective date because an 
examination would not assist the veteran in obtaining an 
earlier effective date, when it has been granted based upon 
the date of claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Clear and Unmistakable Error

The veteran asserts that there is clear and unmistakable 
error in the August 1984 rating decision because VA made 
erroneous findings of fact on the record.  He states that 
highly probative evidence was not considered or the existence 
of such evidence was denied to have existed and that this 
failure to consider the highly probative evidence made it 
manifestly clear that the claim would have been reopened and 
granted, which would manifestly change the outcome of the 
decision.  The veteran states that this evidence, which was 
ignored, was a letter from a private psychiatrist, wherein 
the psychiatrist attributed the veteran's psychiatric 
disorder to service.  He notes that a VA examination done at 
that time did not refute the finding made by the private 
psychiatrist and that had the adjudicator considered the 
private medical opinion, the veteran's claim would have been 
reopened and granted on the merits.  

Initially, the Board notes that the veteran has raised the 
claim of clear and unmistakable error with the requisite 
degree of specificity.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  Therefore, the Board has jurisdiction to consider 
the veteran's claim.

Prior RO decisions that are final and binding are to be 
accepted as correct in the absence of "clear and 
unmistakable error."  38 C.F.R. §§ 3.104(b), 3.105(a) 
(2004).  Otherwise prior decisions are final.  38 U.S.C.A. § 
7105 (West 2002).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  "A determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior [RO 
decision]."  Id. at 314.  Specifically, the Court has 
stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
order to establish a valid clear and unmistakable error 
claim, "the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of the prior decision."  Bustos v. West, 
179 F.3d 1378, 1381 (Fed. Cir. 1999).

The Board notes that the actual language of 38 C.F.R. 
§ 3.105(a), which addresses clear and unmistakable error, 
does not require that a grant occur; rather the regulation 
provides for a reversed or amended decision if clear and 
unmistakable error is found.

The question that the Board is presented with is whether the 
RO made a clear and unmistakable error in applying the 1984 
laws and regulations to the evidence in the record at the 
time of the August 1984 rating decision.  Specifically, was 
there a factual or legal error in the 1984 decision which 
would have manifestly changed the outcome of the decision?  

A.  The law at the time of the 1984 RO rating decision

The Board notes that current laws and regulations differ from 
the laws and regulations in effect in 1984 as it relates to 
the veteran's claim.

First, the current statutory provision, 38 U.S.C.A. § 5108 
(West 2002)(formerly 38 U.S.C.A. § 3008), which requires 
reopening of a claim upon the submission of new and material 
evidence, was not enacted until 1988 and did not become 
effective until September 1, 1989.  See Pub. L. No. 101-687, 
§ 103(a)(1) (Nov. 18, 1988).  Similarly, the provision in the 
new-and-material-evidence regulation which defines what 
constitutes "new and material evidence," see 38 C.F.R. 
§ 3.156(a), was not added until 1990.  See 55 Fed. Reg. 20148 
(May 15, 1990).

The Court has held that a liberalizing regulation may not be 
applied to a time period prior to the regulation's effective 
date.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) 
(education benefits regulation not applicable prior to 
effective date).  Thus, the Board may not apply 38 U.S.C.A. 
§ 5108 or 38 C.F.R. § 3.156(a) in determining whether there 
was clear and unmistakable error in the 1984 decision that 
determined that there was no new and material evidence.  
Additionally, the Board notes that the continuous evolving 
case law on new and material evidence was not in existence at 
the time of the August 1984 rating decision and thus is not 
applicable to the veteran's 1982 application to reopen.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991); Glynn v. Brown, 6 Vet. App. 523 (1994); 
Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209, 
217-218 (1999) (en banc); and Winters v. West, 12 Vet. App. 
203, 207 (1999) (en banc).

The regulation regarding what constituted new and material 
evidence, 38 C.F.R. § 3.156, which was in effect in 1984, 
merely contained provisions that (1) indicated when newly 
submitted evidence was to be considered to have been filed, 
and (2) addressed the issue of supplemental reports from the 
service department.  Neither of these provisions are 
applicable in this case-the date of the filing of the 
allegedly new and material evidence is not at issue, and no 
supplemental report from a service department was submitted 
with the application to reopen in 1984. 

Additionally, there have been changes in regulations 
regarding evidence from private physicians.  In 1984, VA 
regulations provided that a statement of a private physician 
had to be verified by an official examination before benefits 
could be granted, unless the statement from the private 
physician met the requirements of 38 C.F.R. § 3.326(d).  
38 C.F.R. § 3.157(b)(2) (1984) ("Except where statement of a 
private physician meets the requirements of § 3.326(d), the 
evidence must be verified by official examination prior to 
granting benefits").  Under 38 C.F.R. § 3.326(d) (1984), the 
requirements for a private physician's statement to be 
accepted without verification by an official examination were 
that the statement had to be related to (1) a pension claim 
of a veteran, widow, or widower, (2) a claim for aid and 
attendance allowance by a widow, widower, or parent, or (3) a 
claim by a child based on permanent incapability of self-
support.  Those exceptions are not applicable to this case.  
See id.; see also 40 Fed. Reg. 56434 (December 3, 1975) 
(noting that although there were changes to 38 C.F.R. 
§ 3.157(b)(2), such regulation continued to require that 
evidence from a private physician for "service-connected 
disability compensation" be verified by VA examination).

B.  The evidence of record at the time of the August 1984 
rating decision

1.  Evidence of record at the time of the July 1979 rating 
decision

At the time of the July 1979 rating decision, the evidence of 
record constituted the veteran's service medical records, 
applications for compensation, private medical records, and 
VA medical records.  A description of the relevant evidence 
follows.

The service medical records show that in November 1974, the 
veteran was feeling nervous and was given a provisional 
diagnosis of anxiety neurosis.  A military physician stated 
that the veteran had been having problems over the past 
several months.  He described the veteran as apathetic and 
indifferent.  There was no evidence of either a psychosis or 
pervasive character pathology.  The impression was 
situational depression, anxiety, and marital maladjustment.  

A December 1975 report of medical examination shows that 
psychiatric evaluation was normal.  In a report of medical 
history completed by the veteran in December 1975, he 
indicated a history of depression or excessive worry and 
nervous trouble of any sort.

In July 1977, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein he 
indicated he was seeking compensation for bilateral hearing 
loss and residuals of a back injury.  The veteran was 
scheduled to undergo a VA examination, and the record 
reflects that he did not appear for the examinations and the 
claims were denied as a result of the failure to appear for 
the examinations.

In October 1978, the veteran submitted a VA Form 21-526 
indicating that he was seeking compensation for a nervous 
condition and that he had been discharged due to this 
condition.  

An October 1978 VA hospitalization summary report shows that 
the veteran was hospitalized for chronic alcoholism, 
depression, and a character disorder.  The veteran had gone 
to the hospital because he wanted help with his nerves in 
order to quit drinking.  He reported having a "horrible 
life" as a child and being discharged from service.  The 
veteran stated he felt uptight and depressed and that he was 
drinking up to a case of beer a day.  He stated he had been 
seen by a psychiatrist between 15 and 20 times during 
service.  The examiner entered diagnoses of character 
disorder and chronic depression. 

A November 1978 private hospitalization report shows that the 
veteran reported he had increasing trouble with his temper, 
which he attributed to auditory hallucinations.  He stated he 
had been in the service for three years and was discharged 
with an honorable discharge after having three weeks of 
psychiatric treatment.  The examiner stated that the 
veteran's affect was flat and that he interpreted proverbs 
autistically.  There was no looseness of associations, but he 
had ideas of reference.  The veteran complained of auditory 
and visual hallucinations and having suicidal ideas in the 
past.  The examiner stated that the veteran presented many 
signs and symptoms of schizophrenia.  In a separate November 
1978 private medical record, the examiner diagnosed the 
veteran with anxiety neurosis.  Another November 1978 private 
medical record shows that the veteran reported he could not 
work due to extreme temper problems and having 23 jobs in the 
last three years.  At discharge from the hospitalization, he 
was diagnosed with anxiety neurosis.  The examiner noted that 
the veteran had left the hospital against medical advice.  

A May 1979 VA psychiatric evaluation report shows that the 
veteran reported that he was seen while in service for a 
nervous condition and that he was discharged early as a 
result of his nervousness.  He reported that since being 
discharged from service, he had had difficulty with 
nervousness.  The veteran stated he had had several jobs and 
had been unable to hold a job longer than 25 days and had 
also been hospitalized for a period of two weeks.  The 
examiner stated that it was "apparent" that the veteran was 
psychotic.  He stated that schizophrenia had disabled the 
veteran "now since his release from service as evidenced by 
his work record."  The examiner diagnosed schizophrenia, 
paranoid type, severe.  

In the July 1979 rating decision, the RO noted that the 
veteran had been seen in 1974 due to problems he was having.  
It stated that at that time, the examiner had reported there 
was no evidence of a psychosis or character disorder and was 
diagnosed with depression and anxiety due to marital 
maladjustment.  It stated that at discharge, there was no 
evidence of a psychiatric disability.  The RO stated that the 
veteran had been hospitalized in 1978 and that a May 1979 VA 
psychiatric examination had showed that the veteran was 
having auditory and visual hallucinations.  It denied the 
claim, stating that the evidence failed to show the existence 
of a psychosis in service and that the present diagnosis was 
not related to the situational reaction noted in service and 
that there was no evidence of a psychosis within one year 
following the veteran's discharge from service.  The veteran 
was notified of this determination that same month, including 
his appellate rights, and he did not appeal the 
determination.

2.  Evidence submitted after the 1979 rating decision

A May 1981 VA hospitalization summary report shows that the 
veteran was diagnosed with affective disorder and depression 
and to rule out borderline personality disorder.  He was 
admitted due to depression and suicidal ruminations.  He had 
become increasingly depressed since November 1980.  The 
veteran's wife attributed the veteran's depression to his 
inability to see his children because they resided with his 
first wife, chronic interpersonal relationship with his 
father, and current thoughts about his brother's death in 
1975.

In March 1982, the veteran submitted an application to reopen 
the claim for service connection for a nervous disorder.  He 
stated he was in receipt of Social Security benefits for the 
psychiatric disorder, which he stated was also incurred in 
service.

In March 1984, a private psychiatrist submitted a letter, 
stating that he had reviewed the service records that the 
veteran had submitted to him, which consisted of a 
psychiatrist's report and other reports prior to his 
administrative discharge.  He stated, "It would appear to be 
obvious from the psychiatrist's report which I have marked 
with a red pencil, that [the veteran]'s mental disability 
started after he had been in the Service for three years and 
has continued to this date."  He added that the veteran 
currently suffered from the same symptoms that he had 
manifested while in the service.  

The attached records showed that, in November 1974, the 
veteran reported he was in the process of getting a divorce.  
The examiner stated the veteran had been in the service for 
three years and had never had any problems until he returned 
from Okinawa.  He stated he was unable to get along with his 
present unit and described himself as getting nervous.  Other 
records showed that the veteran was exhibiting irresponsible 
behavior, including borrowing money and not paying it back.  
He was also reported to be blaming all of his problems on the 
Marine Corps.  In December 1975, the veteran's commanding 
officer had determined that the veteran's personal problems 
were so intense that he had been unable to fulfill his duties 
as a Marine.  He added that the veteran was suffering from 
psychiatric problems, which he felt would continue if he was 
retained and would most likely have worsened.  

A VA examination was ordered in May 1984 to have the VA 
examiner furnish an opinion regarding the question of whether 
the veteran's present mental disorder had its inception in 
service.

A June 1984 VA examination report shows that the veteran 
stated that he saw things that were not there and that he 
could not get along with people.  He stated that he was this 
way while in service.  The veteran denied having any problems 
prior to going into the service.  The examiner stated that 
the past medical notes did not note any psychotic 
symptomatology; however, he stated that the veteran reported 
hearing voices while in service.  He stated he asked the 
veteran if he had told a doctor in service that he was 
hearing voices and the veteran stated he could not be sure.  
The veteran reported that during service, he experienced 
shakiness, worry, sweats, heart pounding, expectation that 
something wrong was going to happen, feeling that people were 
against him, hearing noises at night, visual and auditory 
hallucinations, illusions of people being present, and other 
feelings.  The examiner noted that papers from VA showed a 
diagnosis of paranoid schizophrenia.  He stated that while 
the veteran related the symptoms of hallucinations, "He 
certainly does not relate in the examination nor are his 
thought patterns those of a schizophrenic."  He noted that 
the veteran complained of having experienced hallucinations 
in service but did not see such complaints mentioned in the 
service records.  He found that the veteran's behavior as 
outlined in the service record to be of "an inadequate or 
passive-aggressive personality."  He diagnosed the veteran 
with generalized anxiety disorder and dysthymic disorder 
under Axis I and an atypical personality disorder with 
elements of the inadequate personality, schizotypal 
personality with some paranoid features.  The examiner did 
not provide an opinion.

A June 1984 VA psychiatric social history shows a report of 
the veteran's history as provided by the veteran.  The VA 
social worker did not enter a diagnosis.

In the August 1984 rating decision, the RO reported the 
findings made in the June 1984 VA psychiatric evaluation 
report and the psychiatric social history and determined that 
there was no evidence to warrant a change in its prior 
determination that the nervous condition was not incurred in 
service.  The notification letter, sent that same month, 
reiterated the finding that the evidence did not warrant a 
change in the prior denial of service connection for a 
nervous condition.  The veteran did not appeal that decision.

3.  Current claim before the Board

The question presented to the Board is whether the RO 
committed clear and unmistakable error in 1984 in determining 
that the veteran had not submitted new and material evidence 
regarding his claim for service connection for a psychiatric 
disorder.  The Board has carefully reviewed the evidence of 
record and concludes that the RO did not commit clear and 
unmistakable error in denying reopening the claim for service 
connection for a psychiatric disorder and that the August 
1984 decision was supportable, as the RO had based its 
determination on the statutory and regulatory provisions that 
were in existence at the time of the decision.  More 
importantly, the veteran has not alleged a factual or legal 
error in the 1984 rating decision that would have manifestly 
changed the outcome of the 1984 decision.  The Board's bases 
for this determination follow.

At the time of the 1984 rating decision, there had already 
existed evidence that the veteran was diagnosed with 
situational depression and anxiety during service.  
Additionally, there was evidence of a post service 
psychiatric disorder, variously diagnosed.  Further, in those 
medical records that showed the veteran had a post service 
psychiatric disorder, there were findings that implied that 
the psychiatric disorder had its onset in service.  
Specifically, in the May 1979 VA psychiatric evaluation 
report, the examiner stated that the veteran had had a 
psychiatric disorder "since his release from service as 
evidenced by his work records."  The diagnosis entered was 
paranoid-type schizophrenia.  In an October 1978 private 
medical record, the examiner stated that the veteran had been 
discharged from service after three weeks of psychiatric 
counseling.  In a November 1978 private medical record, the 
veteran reported he had been having difficulty with his 
nerves for the past three years since he had gotten out of 
the service.  He reported he had seen a psychiatrist six or 
eight times prior to his discharge from service. 

In connection with the application to reopen, the veteran 
submitted a private medical physician's opinion that the 
veteran's current psychiatric disorder had its onset in 
service.  While the record reflects that the RO attempted to 
obtain an additional opinion on this matter by having the 
veteran examined by a VA physician and asking that the 
examiner comment on whether the veteran's present mental 
disorder had its onset in service, the examiner appears to 
have neglected to specifically address the question asked 
with a conclusive or definitive opinion.  The comments by the 
examiner were somewhat equivocal in that doubt was 
experienced when examining facts as to whether schizophrenia 
was present during service, and a personality disorder was 
diagnosed as having been present during service (see 
38 C.F.R. §§ 3.303(c), 4.9), although it was commented that 
the veteran had experienced a "schizophrenia, paranoid type, 
. . . since his release from service as evidenced by his work 
record."  Given the equivocal nature of this report, the RO 
was within the realm of sound judgment in what was apparently 
a referral to recognizing the VA examination as serving to 
verify the private physician's opinion.  See 38 C.F.R. 
§ 3.157(b)(2).  Not having sought additional clarification as 
to the VA opinion in question would, at most, constitute a 
procedural oversight and, it should be pointed out, the case 
law is quite clear that defects in procedure do not 
constitute clear and unmistakable error.  

It is clear from a review of the pertinent provisions of 
38 C.F.R. § 3.157 that in 1984, a private physician's 
statement was not given equal probative value to that of a VA 
examiner's opinion.  See id.  Section 3.157 constituted a 
rule of evidence.  If unconfirmed, a private medical record 
was of minimal, if any, probative value and compensation 
could not be paid unless verified by an official examination.  
Id. at (b)(2).  There is no legal authority that has 
determined, retroactively, that 38 C.F.R. § 3.157(b)(2) was 
unconstitutional.  As stated above, an examination was 
provided, but the VA examiner did not comment directly about 
whether the diagnosis of generalized anxiety disorder and/or 
dysthymic disorder had its/their onset in service.  Again, 
the failure of the RO to ensure that the VA examiner provided 
such opinion would constitute an incomplete record and/or a 
breach of the duty to assist, which would not constitute a 
valid claim of clear and unmistakable error.  Cook v. 
Principi 318 F.3d 1334, 1336-47 (Fed. Cir. 2002) (rehearing 
en banc), cert. denied, 539 U.S. 926, 123 S.Ct. 2574, 156 
L.Ed.2d 603 (2003); Caffrey, 6 Vet. App. at 377, 383.  

The Board finds that the veteran has not alleged a factual or 
legal error in the 1984 rating decision that, if present, 
would have manifestly changed the outcome of the 1984 
decision.  See id.  Specifically, the veteran has not met the 
applicable evidentiary burden of clearly and unmistakably 
establishing that reopening the claim would have manifestly 
changed the outcome of the 1984 rating decision.  See id.  It 
is certainly within the realm of possibility that a reopening 
of the claim in 1984 would have led to subsequent development 
of evidence reasonably culminating in an ultimate denial of 
the claimed benefits.  It should be emphasized, however, that 
a finding of "clear and unmistakable error" is not 
appropriately reached in such speculative and conjectural 
circumstances as are being discussed.  Whether the claim, if 
reopened, would have been granted is debatable, and cannot be 
a basis for a finding of clear and unmistakable error.

The veteran has alleged that the RO did not even consider the 
private physician's medical opinion, as it was not discussed 
in the rating decision.  As stated above, the private 
physician's medical opinion required verification from a VA 
physician.  See 38 C.F.R. § 3.157(b)(2).  While the RO did 
not specifically address the private physician's opinion in 
the rating decision, this would not be inconsistent with the 
governing procedures in effect at that time and, again, 
procedural defects or errors, of themselves, do not 
constitute a valid basis for a finding of clear and 
unmistakable error.  Unless rebutted by clear evidence to the 
contrary, the RO also is presumed to have considered all of 
the evidence of record at the time of the August 1984 rating 
decision.  Baldwin v. West, 13 Vet. App. 1, 5-6 (1999); see 
also Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  The 
Board agrees that the August 1984 rating decision does not 
specifically refer to the private physician's opinion.  To 
the extent that the RO did not cite to that opinion, the 
Board still finds that the veteran does not provide 
persuasive reasons as to why the result would have been 
manifestly different but for the failure to consider this 
opinion.  As stated above, without verification from "an 
official examination," that private physician's medical 
opinion, while it may have provided a basis to reopen the 
claim, would not clearly and unmistakably have provided a 
basis to grant the veteran's claim.

Here, in order to establish clear and unmistakable error as 
to the RO's failure to reopen his claim, the veteran would 
need to establish that the claim, if reopened, would have 
manifestly changed the outcome of the 1984 decision.  See id.  
Such proof by the veteran is not possible based upon (1) the 
facts that existed in 1984 and (2) the laws and regulations 
which were extant at the time of the 1984 rating decision.  
As discussed above, even if the RO construed the private 
physician's statement as new and material evidence to reopen 
the claim, there is no proof that a subsequent VA 
examination, if it had been returned to have the examiner 
address the etiology of the psychiatric disorder, would have 
manifestly changed the outcome of the 1984 decision.  See 
Bustos, supra.  

Based upon the above reasons, the Board finds that the RO's 
determination in August 1984 to deny reopening the claim for 
service connection for a psychiatric disorder cannot 
constitute clear and unmistakable error.

III.  Earlier Effective Date

The basis of the veteran's claim that he warrants an earlier 
effective date is that the 1984 rating decision contained 
clear and unmistakable error and that he warrants an 
effective date of August 3, 1984, for the award of service 
connection for generalized anxiety disorder.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2002), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an effective date earlier than November 13, 
2000, for the award of service connection for generalized 
anxiety disorder.  The reasons follow.

In the July 1979 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of that determination that same month, along with 
his appeal rights, and he did not appeal that decision.  The 
veteran submitted an application to reopen his claim in March 
1982, which was denied in August 1984.  The veteran was 
notified of his appeal rights and did not appeal that 
determination.  As shown above, the Board has determined that 
the August 1984 rating decision did not contain clear and 
unmistakable error.  Next, the veteran submitted an 
application to reopen the claim for service connection for a 
psychiatric disorder in April 1988.  In June 1988, the RO 
informed the veteran that he had been denied service 
connection for a psychiatric disorder and that his claim 
could not be reopened unless he produces new and material 
evidence.  The veteran submitted a notice of disagreement, 
and a statement of the case was issued in September 1988.  
The veteran did not submit a substantive appeal.  The July 
1979 rating decision, the August 1984 rating decision, and 
the June 1988 determination are final in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Thus, the earliest effective date possible could 
not be prior to June 1988.  

The next time the veteran submitted a claim was on November 
13, 2000, when he stated he was seeking service connection 
for various disabilities as being secondary to post-traumatic 
stress disorder.  The RO construed this as an informal claim 
to reopen the claim for service connection for a psychiatric 
disorder.  

Here, the Board finds no basis to grant an effective date 
prior to November 13, 2000, for the grant of service 
connection for generalized anxiety disorder.  In fact, the 
Board concludes that an effective date prior to November 13, 
2000, is legally precluded based upon the facts in this case.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
("The Court thus holds that the effective-date statute, 
38 U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").  The veteran's application to reopen 
the claim for service connection for a psychiatric disorder 
was granted based upon his November 13, 2000, application to 
reopen the claim for service connection for a psychiatric 
disorder.  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim to reopen the claim for service connection for 
a psychiatric disorder between 1988 and 2000, and finds 
nothing in the record to support such a finding.  See 
38 C.F.R. § 3.155 (2004).  While there are VA medical 
records, dated in 1999, which show that the veteran was seen 
for major depression and post-traumatic stress disorder, the 
application of 38 C.F.R. § 3.157(b) (2004) would not be 
warranted in this case, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records could not be construed as informal claim) 
citing 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 
35 (1998).  Additionally, the Board does not find that the 
veteran's February 8, 2000, claim for clear and unmistakable 
error in the August 1984 rating decision to constitute an 
informal application to reopen the claim for service 
connection for a psychiatric disorder.  Claims for clear and 
unmistakable error are very specific and relate to an attack 
on a past rating decision.

Based upon the above reasons, an effective date earlier than 
November 13, 2000, cannot be granted.  The Court has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

IV.  Increased Rating

The veteran claims that he warrants more than a 50 percent 
evaluation for the service-connected generalized anxiety 
disorder.  He states that he has not worked since the 1970s 
and has strained family relationships and only one friend.  
The veteran asserts that he has difficulty with judgment and 
his wife takes care of their financial business because he is 
not capable of doing it.  He states he has mood swings and 
cries a lot.  He has obsessional rituals by washing his hands 
and using restrooms that only have separate doors.  The 
veteran asserts he has panic attacks on average of once a 
week and has unprovoked irritability with periods of 
violence.

An April 1999 VA outpatient treatment report shows that the 
veteran reported that he had been raped in service, which had 
traumatized him.  The examiner stated that the veteran spoke 
softly and that his eyes were downcast.  He stated the 
veteran 
appeared to be ashamed and fearful to talk about his trauma.  
The veteran admitted 
to feeling paranoid and having little to no social 
activities.  The examiner described him as depressed with a 
flat affect.  He was oriented times three and had poor self-
esteem.  The veteran described himself as feeling helpless 
and hopeless and vulnerable to violence against him.  The 
examiner noted that the veteran had had past suicidal 
thoughts.  He diagnosed post-traumatic stress disorder and 
chronic depression.  

Subsequent 1999 VA outpatient treatment reports show that the 
veteran's grooming was overall good.  He was described as 
having a flat affect.  He had good eye contact on one 
occasion and bad on another.  He complained of nightmares and 
difficulty sleeping.  He reported periodic suicidal thoughts 
and feelings of hopelessness.  In August 1999, the examiner 
stated that the veteran was well groomed and slightly 
depressed.  He was irritable as well.  The examiner entered 
an assessment of major depression with recurrence because the 
veteran was off antidepressants.  He stated the veteran's 
post-traumatic stress disorder was flared up.  He assigned a 
Global Assessment of Functioning (GAF) score of 40.  

A February 2000 VA outpatient treatment report shows that the 
veteran was socially withdrawn and wanting to isolate 
himself.  He reported having no friends and increased 
nightmares.  There was little to no energy.  Affect was 
anxious, and the veteran was tearful throughout the session.  
In May 2000, the veteran was described as looking sad and 
having a flat affect.  He had no energy.  Insight was poor.  
The examiner diagnosed post-traumatic stress disorder and 
assigned a GAF score of 45.  In July 2000, his grooming was 
appropriate, and his mood and affect had improved.  The 
social worker stated the veteran had good eye contact.  She 
entered a diagnosis of post-traumatic stress disorder and 
assigned a GAF score of 48.

A February 2001 VA outpatient treatment report shows that the 
veteran was frustrated because he misread a document sent to 
him by VA and had to relay the story of his rape in service, 
which was very difficult for him.  The social worker stated 
that the veteran had made progress, but also had slipped in 
other areas.  She stated that they would need to add anger 
and loss of control to treatment goal.  She entered a 
diagnosis of post-traumatic stress disorder and assigned a 
GAF score of 38.

A March 2001 VA psychiatric evaluation report shows that the 
veteran reported having trouble sleeping at night and being 
nervous all the time.  He stated he would have dreams about 
his sergeant in service putting a gun to his head.  The 
veteran stated his nervousness continued to prohibit him from 
holding a job.  The examiner stated that the veteran was not 
in acute distress and was obviously tense and nervous with 
constant wringing of his hands.  He had poor eye contact, and 
his affect was very constricted and reflected severe tension.  
His mood was highly agitated, but he was cooperative in 
responding to questions.  The examiner stated the veteran had 
no abnormal thought processes and no delusions or 
hallucinations.  He had no abnormal impulses and denied 
suicidal or homicidal ideations.  He was clear and coherent 
with good orientation to name, place, date, and the present 
situation with adequate recall of remote and recent events.  
The examiner stated the veteran had good attention and 
concentration for date and other details of his military 
service.  He noted the veteran's interaction and 
communication was "quite distant."  Insight and judgment 
were intact.  The veteran admitted to seasonal depression and 
anxiety.  The examiner entered diagnosed of anxiety disorder, 
generalized, and seasonal affective disorder, moderate to 
severe under axis I and personality disorder, not otherwise 
specified, under axis II.  He stated that the veteran had 
moderate psychosocial and environmental problems which 
consisted of inadequate social and occupational functioning 
with persistent nervousness affecting his day-to-day 
activities.  He assigned a GAF score of 60 currently and 60 
for the past year.  

In June 2001, the social worker noted that the veteran had 
had a difficult time this past month due a seizure that his 
wife had had.  She stated that the veteran had regressed and 
appeared to have some panic-type behaviors with all the 
health problems going on in the lives of his loved ones.  She 
entered diagnoses of chronic post-traumatic stress disorder 
and personality disorder and assigned a GAF score of 45.  In 
a separate June 2001 treatment report, the VA psychiatrist 
stated that the veteran was well groomed, but that he had 
"hand-wringing" and was very tense.  He described the 
veteran's mood as dysphoric.  The veteran reported auditory 
hallucinations and fleeting suicidal ideation, but no 
intention or plan.  The assessments were major depression 
with psychotic features and post-traumatic stress disorder.  
He assigned a GAF score of 45.

A May 2002 VA psychiatric evaluation report shows that the 
veteran reported depression with symptoms consisting of 
becoming withdrawn and isolative with disturbed sleep.  He 
reported getting five to six hours of sleep.  The examiner 
stated that the veteran was tense and nervous and seemed to 
be ill-at-ease during the evaluation.  He had poor eye 
contact.  He as oriented times three and to the present 
situation.  He had no abnormal thought processes, and the 
veteran denied hallucinations or delusions.  He had no 
indication of organic process.  Attention and concentration 
were average with an indication of intact judgment and 
insight.  The veteran's speech was clear, as was his 
sensorium.  The veteran's memory and recall were adequate 
with good recall of recent and remote events.  The examiner 
stated the veteran's interaction and communication was 
adequate, although he needed to be prompted to express his 
feelings over a certain situation that had occurred in 
service.  

The examiner entered diagnoses of anxiety disorder and 
seasonal-affective disorder, mild to moderate but chronic, 
and personality disorder, not otherwise specified.  He stated 
that the veteran had moderate psychosocial and environmental 
problems which consisted of no job, currently unemployed, 
lack of social activities, presence of serious medical 
problems, and persistent anxiety affecting daily activities.  
He entered a GAF score of 60 currently and for the past year 
and stated that the veteran had moderate symptoms, which 
consisted of increasing anxiety attacks, lack of employment, 
lack of social activities, few friends, and a solitary 
lifestyle.  The examiner noted that the veteran was 
"currently unemployable as he is unable to maintain a good 
expression of his ideas in writing, as he apparently doesn't 
know to spell or read."  He stated the veteran's prognosis 
was "guarded."  He added that he felt the veteran's 
service-connected disability should be maintained at 
50 percent, as the veteran's symptoms were still prevailing 
and seemed to influence his poor day-to-day functioning.  He 
stated he felt that the veteran's anxiety disorder was 
"moderately severe."

An August 2002 VA outpatient treatment report shows that a VA 
psychologist determined that the veteran could no longer 
maintain employment nor could he sustain effective social 
relationships.  He found that the veteran's prognosis 
remained poor.  In September 2002, the psychologist stated 
that the veteran continued to discuss the rape incident in 
service.  He stated the veteran still suffered from mood 
swings, crying spells, depression, anxiety, low self-esteem, 
and social withdrawal and disillusionment.  He diagnosed 
post-traumatic stress disorder and generalized anxiety 
disorder, both of which he labeled as severe and chronic, and 
assigned a GAF score of 35.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
generalized anxiety disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, which 
addresses generalized anxiety disorder, the criteria and 
evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that service connection for post-
traumatic stress disorder has been denied, and the veteran 
did not appeal that denial.  The veteran's service-connected 
disability is generalized anxiety disorder.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  The veteran 
has reported having nightmares, panic attacks, and sleep 
difficulties.  His affect has been described as flat almost 
every time he has been seen by a social worker or 
psychiatrist.  The veteran is somewhat socially isolative and 
withdrawn from others.  The veteran has reported some 
suicidal ideations, but denied any intent or plan.  For the 
most part, he has denied any suicidal ideations, and has 
consistently denied any homicidal ideations.  He has been 
described as being oriented times three, having intact 
insight and judgment, and having adequate memory of remote 
and recent events.  He has good attention and concentration 
for dates and other details of his military service.  He is 
described as depressed and anxious, and the veteran has 
varying levels of depression, as evidenced in the treatment 
records.  Further, in the May 2002 VA psychiatric evaluation 
report, the examiner had reviewed the claims file, had 
examined the veteran previously in 2001, and determined that 
the veteran should be maintained at the 50 percent 
evaluation.  The Board finds that the above-described 
symptoms, and the other symptoms reported in the VA treatment 
reports, are indicative of no more than a 50 percent 
evaluation.

The Board has determined that the GAF scores of between 45 
and 60 are more probative of the veteran's current level of 
disability.  Although the GAF score does not fit neatly into 
the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994).  A GAF score of between 41-50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  The Board finds 
that these GAF scores establish that the veteran's 
generalized anxiety disorder is no more than 50 percent 
disabling, which contemplates a "serious" disability.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for generalized anxiety disorder 
and finds that the preponderance of the evidence is against 
such finding.  In considering the criteria under the 
70 percent evaluation, the veteran has usually denied 
suicidal ideations and has consistently denied homicidal 
ideations.  The Board is aware that the veteran has reported 
some suicidal thoughts, however, at those times, he has 
denied any intent or plan.  The more recent evidence of 
record shows the veteran has denied suicidal ideation.  There 
is no evidence of obsessional rituals which interfere with 
routine activities.  The veteran does have "wringing" that 
he does with his hands, but no medical professional has 
stated that such interferes with routine activities.  The 
veteran's speech has not been described as illogical.  In 
fact, the treatment records show that the veteran has 
consistently been described as having no abnormal thought 
processes and clear and coherent speech.  It is clear that 
the veteran is bothered by his psychiatric symptoms and 
attempts work on how to deal with his symptoms so that he can 
function better.  That is not the sign of the more extreme 
manifestations of an illogical person.  The VA psychiatrist 
who examined him in March 2001 and again in May 2002 found 
the veteran's insight and judgment to be intact.  The veteran 
has varying levels of depression, and they do affect his 
ability to socialize and work, which the 50 percent 
evaluation contemplates.  Further, there is no evidence of 
spatial disorientation.  The veteran has consistently been 
reported as being appropriate during treatment sessions.  The 
veteran's personal appearance has been described, on the 
whole, as being appropriate, which is evidence against a 
finding of neglect of personal appearance and hygiene.  

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran has been 
noted to have severe difficulty in maintaining relationships.  
He has been married to the same woman for more than 25 years.  
He has stated he has one friend.  He became more anxious when 
his wife suffered from health problems.  This is evidence 
against a finding of an "inability" to establish and 
maintain effective relationships.  Thus, even while the 
veteran may have a few of the symptoms that could fall under 
the 70 percent evaluation, the preponderance of the evidence 
is against a finding that any more than a 50 percent 
evaluation is warranted in this case.  The 50 percent 
evaluation contemplates difficulty in establishing and 
maintaining social relationships.  

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For 
example, the Board has considered the veteran's report of 
nightmares and still believes that even accepting that the 
veteran has these symptoms that no more than a 50 percent 
evaluation is warranted.  Additionally, the evidence of 
record shows that the symptoms described above are not so 
severe that they are affecting the veteran's ability to 
function to the point that the 70 percent evaluation would be 
implicated.  The 70 percent evaluation essentially 
contemplates a person who is not functioning remotely well in 
society, both with respect to work and social settings, and 
whose thoughts are not based in reality (obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, spatial disorientation, neglect of 
personal appearance).  The veteran has trouble functioning in 
society, but the 50 percent evaluation contemplates that.  
Additionally, the preponderance of the evidence is against a 
finding that the veteran has thoughts that are not based in 
reality.  For the reasons stated above, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's post-traumatic stress disorder would fall under 
the 70 percent evaluation.  

The Board is aware that the veteran has been assigned GAF 
scores of 35, 38, and 40.  A GAF score of between 31 and 40 
is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school.).  The clinical 
findings shown in the VA medical records do not reasonably 
corroborate that the veteran's service-connected disability 
is this severe.  The Board finds that clinical findings are, 
under the facts of this case, more probative of the level of 
severity of the disability at issue.  When an examiner 
reports clinical findings, he/she is making detailed opinions 
on the severity of the veteran's psychiatric disorder.  The 
cursory assignment of a GAF score without any explanation, 
and when symptoms that fall under that score do not correlate 
with the clinical findings, the score is given lessened 
probative value.  Even if the Board accepts these GAF scores 
at face value, it still finds that the preponderance of the 
evidence is against a finding that the veteran meets the 
70 percent evaluation.  

The Board is aware that the veteran is unable to work, and he 
has been granted a total rating for compensation based upon 
individual unemployability as of January 2002.  In a May 2002 
VA general examination report, the examiner stated that the 
veteran's various physical disabilities prevented him from 
working, and he specifically stated that this finding 
excluded the psychiatric disorder.  In the March 2001 and May 
2002 VA psychiatric evaluation reports, the examiner 
determined that the veteran's psychiatric disorder had a 
moderate impact on the veteran's ability to work.  That 
examiner had an opportunity to meet with the veteran on two 
occasions and review the claims file (he reported the 
veteran's past history in the reports, which showed he was 
aware of the veteran's history), and yet he assigned GAF 
scores of 60 at both those times and stated specifically that 
the service-connected generalized anxiety disorder caused 
moderate symptoms in his ability to work.  Additionally, in 
the May 2002 report, the examiner stated that the veteran was 
"currently unemployable as he is unable to maintain a good 
expression of his ideas in writing, as he apparently doesn't 
know to spell or read."  Therefore, the examiner attributed 
the veteran's inability to work to disabilities other than 
the service-connected generalized anxiety disorder.  The 
Board finds that these two evaluation reports are 
particularly probative of the impact the veteran's service-
connected generalized anxiety disorder has on his ability to 
work because of the detailed findings made by the examiner.  

The Board notes that in the August 2002 VA outpatient 
treatment report, the psychologist stated that the veteran 
could no longer maintain employment or sustain effective 
social relationships.  For the reasons already stated above, 
the Board does not find that the veteran meets the schedular 
criteria for a 100 percent schedular evaluation for 
generalized anxiety disorder and has accorded more probative 
value to the more detailed examination reports, wherein the 
examiners have stated that the veteran cannot work, but due 
to multiple disabilities-not just the service-connected 
generalized anxiety disorder.  Again, the veteran has been 
granted a total rating for compensation based upon individual 
unemployability, effective January 2002.  Therefore, at the 
time of the August 2002 treatment, the veteran was in receipt 
of a total rating for compensation based upon individual 
unemployability, which acknowledges that the veteran cannot 
work.

The Board is aware that the veteran has stated that the March 
2001 examination took only 15 minutes and complained that it 
inaccurately reflected the level of severity of his service-
connected disability.  Based on the detailed findings made by 
the examiner, the Board cannot find a basis to discredit this 
physician's findings in the report.  Additionally, this same 
examiner had another opportunity to examine the veteran again 
in May 2002 and essentially reported the same findings as 
those made in the March 2001 report.  Further, the findings 
in the May 2002 report were just as detailed as those shown 
in the 2001 report.  The examiner provided a detailed history 
of the veteran's past and present psychiatric symptoms.  For 
these reasons, the Board finds that such evaluation reports 
are highly probative of the level of severity of the 
veteran's service-connected generalized anxiety disorder.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence is against a finding that any 
more than a 50 percent evaluation is warranted, for all the 
reasons stated above.  Again, the findings made by 
professionals, to include medical professionals, have shown 
that the veteran's disability is no more than 50 percent 
disabling.  The veteran has asserted more severe symptoms 
than those reported by the professionals.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Regardless, even accepting the veteran's report of his 
symptoms as true, his symptomatology does not meet the 
criteria for the next higher evaluation.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for generalized anxiety disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

The claim of clear and unmistakable error in the August 1984 
rating decision, which denied reopening the claim for service 
connection for a psychiatric disorder, is denied.

Entitlement to an effective date earlier than November 13, 
2000, for the grant of service connection for generalized 
anxiety disorder is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for generalized anxiety disorder is denied.


__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


